Citation Nr: 0825037	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  07-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Regional Office (RO) that denied service connection for 
residuals of a head injury, and low back and right shoulder 
disabilities.  

In an October 2003 decision, the Board noted that the appeal 
stemmed from a July 1999 rating decision, and adjudicated the 
veteran's claim on the basis of whether new and material 
evidence had been received to reopen claims of entitlement to 
service connection for residuals of a head injury, a low back 
disability and a right shoulder disability.  The Board 
concluded that new and material evidence had not been 
submitted, and denied each claim.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated June 29, 2006, 
vacated the Board's decision.  The Court concluded that 
statements submitted by the veteran in April and May 1997 
should have been considered a notice of disagreement with the 
RO's February 1997 rating action.  Accordingly, the Board 
should have addressed the claims on a de novo basis.  Thus, 
in January 2007, the Board remanded the claim to the RO so 
that a statement of the case could be issued.  The requested 
action was accomplished, and the veteran perfected his appeal 
in May 2007.  The case is again before the Board for 
appellate consideration.




FINDINGS OF FACT

1.  Residuals of a head injury were not present during 
service, and have not been documented following the veteran's 
discharge from service.

2.  The veteran's in-service low back complaints were acute 
and transitory and resolved without residual disability.

3.  The veteran's current low back disability was not 
documented for many years after service, and there is no 
competent medical evidence to link it to service.  

4.  Any in-service right shoulder complaints were acute and 
transitory and resolved without residual disability.

5.  A right shoulder disability was not documented on recent 
VA examination.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).

2.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).

3.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(b).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October 2002 and March 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The March 2007 letter advised the appellant 
of the evidence needed to establish a disability rating and 
an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, private and VA medical records, a VA 
examination report, statements submitted on behalf of the 
veteran and his testimony at a hearing before the 
undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual background

In a statement dated in February 1964, a private physician 
noted that the veteran had been injured in an automobile 
accident in January 1962, and that he sustained a number of 
injuries, including a lumbar strain with contusion of the 
conus modularis and a cerebral concussion.  The physician 
added that the veteran continued to have complaints including 
that when his head was fully rotated to the right, there was 
a "shock like" feeling in the right side of his neck, 
causing his head to "jerk" posteriorly and the right 
shoulder to "jerk" upwards.  He also indicated that sitting 
on hard surfaces caused pain in the area of the right ischial 
spine  

A January 1965 consultation sheet, associated with the 
service treatment records,  reveals that the veteran 
sustained a head injury in January 1962, and that he was 
unconscious on and off for one or two days, and was 
hospitalized for over three weeks.  It was noted that there 
were no neuro-psychiatric sequelae.  It was indicated that 
the veteran had fainted three times in the last two months.  
The episodes had lasted for seconds, with immediate recovery.  
The veteran had not gone to the doctor.  

A report of medical history in March 1969 reveals that the 
veteran reported swollen or painful joints, back trouble and 
dizziness.  The examiner noted that the veteran had a painful 
back with occasional paresthesias of the legs when he sat for 
too long.  A history of a head injury in 1962 was also noted.  
Clinical evaluations of the spine and upper extremities on 
the entrance examination were normal, as was a neurological 
evaluation.  An examination that same day noted that the 
veteran had had a painful lower back since a 1961 automobile 
accident.  He reported treatment for almost two months, but 
none in the previous five years.  An examination revealed no 
gross deformity.  All bending motions were normal, but he had 
pain at the lumbosacral level with extremes.  There was no 
paraspinal muscle spasm, and no loss of flexion or extension 
in the lower extremities.  No atrophy or loss of reflex was 
reported.  

The service treatment records disclose that, in April 1969, 
the veteran reported pain in his shoulders especially when he 
did push ups.  He complained of pain in the shoulders for 
weeks, especially when he did push ups, in April 1969.  In 
July 1969, he sustained bilateral nasal bone fractures while 
on a trampoline.

In January 1970, the veteran complained of burning pain in 
the right scapular area, with "shock-like" radiation to the 
neck.  This occurred after use of the right arm.  A past 
history of an automobile accident in 1962, with fracture of 
C3 and severe cervical sprain was reported.  An examination 
demonstrated no tenderness of the right arm or shoulder.  
There was good range of motion, with no weakness of the 
biceps or triceps.  Reflexes were okay, except for bicep 
reflex.  The impression was cervical radiculitis of unknown 
etiology, probably post-traumatic.  The veteran again 
complained of pain between the shoulder blades in January 
1970.  There were no findings concerning the shoulder.  

In March 1970, it was reported that the veteran had sustained 
a C3 fracture in a car accident in 1962 and that he had 
recurrent right upper back pain  Later in March 1970, an 
examiner wrote that he had seen the veteran several times for 
chronic muscle ache, probably due to poor posture.  He 
commented that the veteran's chronic backache might be 
partially psychosomatic.  The veteran was seen for recurrent 
back pain in April 1970.  Valium was prescribed.  

On a report of medical history in October 1970, in 
conjunction with the separation examination, the veteran 
reported a history of swollen or painful joints, back trouble 
and headaches.  He denied dizziness.  It was noted that back 
trouble referred to the lower and middle back, apparently 
from an automobile accident in 1961.  The spine and upper 
extremities were evaluated as normal, as was a neurological 
evaluation on the separation examination in October 1970.  
The veteran was seen in the orthopedic clinic in January 
1971.  A history of a motor vehicle accident about one year 
earlier was reported.  It was indicated that the veteran hit 
his head and back with no loss of consciousness.  He 
complained of pain and spasms in the back.  He also reported 
pain in the right shoulder.  An examination revealed 
tenderness in the right medial scapular area.  There was no 
weakness.  The impressions were that there was no evidence of 
radiculopathy and subscapular bursitis.

The veteran was admitted to a private hospital in August 
1991.  He presented to the emergency room with complaints 
including dizziness and chest pain.  No pertinent diagnosis 
was made.  During the hospitalization, a pacemaker was 
implanted.

The veteran underwent a CT of the brain for a history of 
headaches and dizziness at a private facility in June 1992.  
The impression was normal.  

The veteran was hospitalized at a private facility in July 
1993.  It was reported that he had a two year history of 
right-sided headache pain.  He went to the emergency room 
with a complaint of a headache and subsequent syncope attack.  
The impressions included syncopal attack, rule out transient 
ischemic attack and rule out pacemaker dysfunction.  

VA medical records disclose that a CT of the brain in July 
1993 revealed a low density area in the left basal ganglia 
that was consistent with a small lacunar infarct.  VA 
outpatient treatment records disclose that the veteran 
reported right shoulder complaints in January and February 
1995.  In October 1999, the veteran had a blackout sometime 
after taking an herbal supplement.  It was noted that it was 
possibly secondary to the pacemaker or supplement.  

Several statements have been submitted on behalf of the 
veteran.  In January 1997, T.W.B. wrote that the veteran was 
involved in motor vehicle accident in December 1969 while on 
leave from service.  He stated that the veteran was riding in 
the right front seat of the car when another car struck the 
car in which the veteran was riding.  He noted that the 
veteran had to leave to return to service.  Years later, he 
learned that the veteran had been eliminated from the flight 
program due to the injuries sustained in the accident.  

In a March 1999 statement, another individual wrote that he 
first met the veteran in January 1970, and that he had been 
asked by T.W.B. to take the veteran to a tour of a company.  
It was noted that the car in which he and the veteran were 
driving was struck by another vehicle, and the veteran was 
thrown forward into the windshield with his head and 
shoulders.  He stated that the veteran complained of low back 
pain.  

The veteran's parents wrote in March 2000 that he came to 
live with them following service.  They stated that the 
veteran procured a job, but that he was terminated after a 
few weeks because of the pains in his shoulder and back 
prevented him from performing his job.  

The veteran was examined by the VA in March 2007.  The 
examiner noted that he reviewed the claims folder, and the 
electronic records.  The veteran indicated that his back pain 
began in 1969.  It was noted that the veteran did not have a 
history of migraines.  He complained of right shoulder pain 
whenever he turned his head.  He also reported weakness and 
stiffness, but denied swelling, heat or redness.  An 
examination of the right shoulder joint was not painful, 
unless the veteran turned his head, at which time this would 
cause the shoulder to hurt.  There was no objective evidence 
of painful motion, effusion, instability, weakness, 
tenderness, redness, heat or guarding on movement.  An X-ray 
study of the lumbar spine revealed osteophytic spurring.  An 
X-ray study of the right shoulder was normal.  The diagnoses 
were degenerative joint disease of the lumbar spine; 
degenerative arthritis of the cervicolumabar spine with 
radiation of pain to the right shoulder secondary to 
arthritic changes to the cervical spine; and normal joint 
examination of the right shoulder.  The examiner commented 
that the veteran's back condition was not caused by or a 
result of service or related to the motor vehicle accident.  
He noted that he did not see in the claims folder that the 
veteran's back condition became chronic or recurrent while on 
active duty or within one year thereafter.  With respect to 
the veteran's neurological condition, which he said was 
arthritis of the cervical spine, it caused radiation of pain 
to the right shoulder, but that it was not caused by or a 
result of service.  The examiner noted that the veteran did 
not have head pain.  

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Initially, the Board notes that it appears that the veteran, 
through his attorney, is alleging that the residuals of a 
head injury and his low back disability were present prior to 
service, but were aggravated therein.  Although the February 
1964 statement from a private physician clearly establishes 
that the veteran sustained a cerebral concussion and lumbar 
sprain in a pre-service motor vehicle accident, the fact 
remains that although the veteran reported dizziness and back 
pain at the time of his entry into service, no clinical 
abnormalities were identified on examination.  The Board 
observes that the veteran was afforded an orthopedic 
examination and all bending movements were normal, with the 
exception of pain at the extremes.  It is also significant to 
point out that the veteran specifically denied having been 
treated for his back within the previous five years.  There 
is no objective evidence in the record to suggest anything 
other than the fact that the veteran's low back was normal 
when he entered service, or that he had any residuals of a 
head injury.  Accordingly, the Board will adjudicate this 
claim on the basis of whether residuals of a head injury or a 
low back disability was first manifested in service. 

The evidence supporting the veteran's claim consists of his 
statements and some medical evidence of record.  As noted 
above, the veteran reported low back complaints during 
service.  The March 2007 VA examination established that he 
has degenerative joint disease of the lumbar spine.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical records.  It 
is significant to note that, despite the veteran's in-service 
treatment for low back complaints, and his assertion at the 
time of the separation examination that he had a history of 
back trouble, no abnormalities of the spine were reported on 
the separation examination in October 1970.  There is no 
clinical evidence of treatment for a low back disability for 
many years after service.  Although the veteran reported 
post-service treatment by private physicians, he acknowledged 
during a hearing at the RO in January 2000 that no records 
were available.  The initial clinical evidence of arthritis 
was at the time of the March 2007 VA examination.  The Board 
observes that the examiner specifically concluded that a low 
back disability was not related to service.  

Similarly, with respect to the claim for service connection 
for residuals of a head injury, the fact remains that the 
remains that there is no objective evidence that any such 
residuals were present in service or at any time thereafter.  
The veteran claims that he was involved in a motor vehicle 
accident during service, apparently either in December 1969 
or January 1970.  The record reflects that the veteran was 
treated on a number of occasions from January to March 1970 
for pain in the right scapular area.  He made no mention at 
that time of an automobile accident or of any head injury.  

The Board also points out that the examiner, following the 
March 2007 VA examination, concluded that the veteran's 
neurological condition, which was arthritis of the cervical 
spine, was not caused by service.  

Finally, with respect to the claim for service connection for 
a right shoulder disability, the Board acknowledges that the 
service treatment records disclose that the veteran was found 
to have bursitis in the right shoulder in January 1971.  It 
is significant to point out, however, that there is no 
clinical evidence of treatment for any right shoulder 
complaints for many years after service.  Indeed, the only 
problem the veteran reports is that his right shoulder hurts 
when he turns his head.  The fact remains, however, that 
following the March 2007 VA examination, the examiner 
concluded that the veteran did not have any right shoulder 
disability.  He concluded that a right shoulder condition was 
not caused by or a result of service.  He observed that the 
veteran was not diagnosed with any chronic or recurrent right 
shoulder condition during svc.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the etiology and/or existence of residuals of a 
head injury, a low back disability or a right shoulder 
disability.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claims for 
service connection.


ORDER

Service connection for residuals of a head injury, a low back 
disability or a right shoulder disability is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


